Citation Nr: 1515177	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-10 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include mood disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for plantar warts of the feet.


(The issue of entitlement to service connection for a right hip disability, to include as secondary to service-connected plantar warts of the feet, is the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran presented testimony in support of the issues on appeal at a Travel Board hearing held before the undersigned Veterans Law Judge (VLJ) in May 2013.  A transcript of the hearing has been associated with the record.

In May 2013, the Veteran submitted additional evidence in support of his claims with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2014).

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's plantar warts of the feet have not been shown to have affected at least 5 percent of his entire body or at least 5 percent of exposed areas, or to have required systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period.


CONCLUSION OF LAW

The criteria for a compensable rating for plantar warts of the feet have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7820-7806 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in December 2010 satisfied the duty to notify provisions with respect to increased ratings and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, and his identified and available VA and relevant private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided a VA skin examination in May 2012 to ascertain the current severity of his service-connected plantar warts of the feet.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examiner discussed the history of the Veteran's plantar warts, conducted a clinical examination of the Veteran, and included sufficient detail as to the current severity of the Veteran's plantar warts, including information concerning the functional aspects of this disability.  Consequently, the Board concludes that the VA examination in this case is adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696   (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's May 2013 Board hearing, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the current state of the Veteran's plantar warts.  The hearing focused on the evidence necessary to substantiate the Veteran's claim for increased rating.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's plantar warts disability is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7820, as an infection of the skin.  Diagnostic Code 7820 instructs the rater to evaluate as disfigurement of the head, face, or neck (Code 7800); scars (Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (Code 7806), depending on the predominant disability.  38 C.F.R. § 4.118 , Code 7820.  The medical evidence of record does not show that the Veteran's plantar warts have resulted in scars or disfigurement of the head, face, or neck; hence they are most appropriately rated under Code 7806.

Under Code 7806, a 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas; or, when systemic therapy such as with corticosteroids or other immunosuppressive drugs was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is warranted for involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, when constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  38 C.F.R. § 4.118, Code 7806.

A March 2008 VA podiatry consultation report noted dermatologic findings of no xerosis or dermatitis.  Callouses were described.

A November 2010 VA treatment report reflects that the Veteran was seen few times for right foot pain and referred to the podiatry.  He had a normal foot examination, with intact sensation, decreased dorsalis pedis pulsations, and non-inflammed callus at the right 4th and 5th metatarsal heads, for which urea cream 40% B.I.D. was prescribed.

In December 2010, the Veteran underwent a right proximal interphalangeal joint (PIPJ) arthroplasty of 2nd, 3rd, and 4th toes and Weil osteotomy with single screw fixation of the right 4th metatarsal.  The pre-operative diagnosis was discomfort in the right foot secondary to 2nd, 3rd, and 4th toe contractures with painful callus and prominent sub 4th metatarsal head.  The surgeon found a possible old fracture of the 4th metatarsal due to its abnormal appearance.

A December 2010 post-operative visit note reflects that the Veteran had been non-weightbearing to the surgical foot with the use of his walker and already had a wheelchair at home.  He related the pain was getting much better with time and the use of Vicodin.  There was minimal discomfort in the area of surgery and sub 4th metatarsal head.

In a January 2011 VA podiatry clinic note, the Veteran had been partial- to non-weightbearing on the surgical foot with the use of his walker and wheelchair at home.  He related having no pain.  Objectively, the surgical toes remained in an improved more rectus position, with improved discomfort in sub 4th metatarsal, head with deep palpation.  The Veteran was able to get a walking shoe on without difficulty.

The Veteran underwent a VA skin examination in May 2012.  The examiner indicated that the claims file was reviewed.  The examiner noted that the Veteran had a history of treatment of a plantar wart of the left foot in service.  The Veteran asserted that his plantar warts in service should have been called callouses.   It was reported he had a callous excised from the right foot, 4th metatarsal, a few months previously.  He was currently not taking any medications and did not have any symptoms.  The examiner noted that in the past 12 months, the Veteran had not been on medication.  He denied any side effects of treatment and currently denied any local or systemic symptoms.  It was noted that he recently had surgery for hammer toes of the right foot in December 2010 and wore a short insert.  His skin symptoms were pain but he had no systemic symptoms.  His course of symptoms was described as intermittently recurrent.  The examiner noted that in the past 12 months, the Veteran's callus required surgery and topical treatment, for less than 1 week.  The treatment did not involve corticosteroids or immunosuppressive medications.

The examiner noted that the total body area affected by the skin disability was less than 5 percent and that no exposed body area was affected.  The examiner described that there was a thick hard plantar skin measuring 1 cm by 1 cm, which was palpable on either foot, 4th metatarsal plantar aspect.  There was no pain or tenderness.  No calluses or warts were observed on the rest of the feet.  The diagnosis was chronic calluses of the feet, and history of plantar wart treated in service.

During his May 2013 Board hearing, the Veteran testified that he experienced pain and difficulty walking due to his hip condition but he had no pain in the feet.

The Board finds that a compensable rating for plantar warts is not warranted at any time during the appeal.  There is no medical evidence of record reflecting that the Veteran has plantar warts which cover at least 5 percent of his entire body or at least 5 percent of exposed areas.  The May 2012 examination report and treatment records over the appeal period show callouses, asserted by the Veteran to be residuals of plantar warts, consistently limited to the 4th and 5th metatarsal heads of the right foot.  On May 2012 examination, it was determined that less than 5 percent of the Veteran's entire body was affected and none of his exposed areas were affected.  Therefore, a higher rating at any time during the appeal based on area affected is not warranted, even if the Veteran's assertions regarding callouses are accepted.

The evidence of record also does not show that the Veteran has, at any time during the pendency of this appeal, used systemic therapy, such as corticosteroids or other immunosuppressive drugs, to treat his plantar warts, or residuals asserted to consist of callous on the feet.  Topical cream was noted in November 2010 and in May 2012, but they were not identified as systemic corticosteroid or immunosuppressive drugs.  The May 2012 VA examiner specifically denied involvement of corticosteroids or immunosuppressive medications.  Moreover, it was specifically noted that the Veteran had no systemic symptoms.  Thus, the Board concludes that the evidence does not support assignment of a compensable rating for plantar warts of the feet.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected skin disability.  See Thun, 22 Vet. App. at 115.  Even if the Veteran's plantar warts are deemed manifested by recurring callous on the metatarsal areas of the 4th and 5th toes, that affects less than 5 percent of the entire body and is treated with topical ointment.  The schedular criteria specifically contemplate the percentage of total body and exposed area affected by plantar warts, as well as the treatment required for the skin disease.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806.  When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with his plantar warts that have been unaccounted for by the current schedular rating.  See id.  Accordingly, a comparison of the Veteran's symptoms resulting from his service-connected disability with the pertinent schedular criteria does not show that his service-connected plantar warts present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's plantar warts.  Furthermore, marked interference with employment or frequent periods of hospitalization has not been shown.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

This issue has been reviewed with consideration of whether staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's skin disability, the evidence is against the assignment of a compensable rating for the Veteran's plantar warts of the feet at any point during the rating period on appeal.  As such, staged ratings are not for application.  See Hart, 21 Vet. App. at 509.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, although the Veteran testified at the May 2013 Board hearing that the pain resulting from his overall physical condition impairs his ability to walk, he denied pain in the feet.  His plantar wart disability has not been shown to impact his ability work.  The May 2012 VA examination shows that the Veteran currently denied any local or systemic symptoms, other than recurring callous.  Therefore, the evidence does not demonstrate that the Veteran's plantar wart disability prevents him from securing and following substantially gainful employment.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a higher disability rating, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for plantar warts of the feet is denied.



REMAND

The Veteran contends that his current psychiatric disability was incurred during active duty service.  Service records clearly document treatment for passive-aggressive personality disorder during service.  However, the record also contains evidence that the Veteran's claimed psychiatric disability may have pre-existed service.

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b) (2014).

When no pre-existing condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both pre-existing and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the pre-existing condition."  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the veteran' claim is one for service connection.

In this case, the presumption of sound condition on service entrance applies because the Veteran's enlistment examination dated in April 1964 does not note any psychiatric condition.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  Thus, to rebut the presumption of soundness, it must be shown by clear and unmistakable evidence that the Veteran's psychiatric disorder was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; also see Wagner, 370 F. 3d at 1096.

The Veteran was provided a VA examination in May 2012 in conjunction with this claim.  The May 2012 VA examiner diagnosed mood disorder, not otherwise specified, and opined that the Veteran's current mental disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness, but it appeared that the Veteran's psychiatric condition was present before his military service, and was not caused by it.

However, the Board finds that this VA opinion is not adequate to conclude that the Veteran's mood disorder clearly and unmistakably pre-existed service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also 38 C.F.R. § 4.2 (2014) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  The May 2012 VA examiner provided no specific rationale for its conclusion that the Veteran's current psychiatric disorder existed prior to service.  Further, the examiner did not address the question of whether the condition was aggravated by service.

Accordingly, a remand is required to obtain a medical opinion clarifying whether the Veteran's currently diagnosed psychiatric disorder clearly and unmistakably pre-existed service, and if so, whether the clear and unmistakable evidence shows that the condition was not aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his currently diagnosed psychiatric disorder.  Specifically, the examiner should provide an opinion as to the following questions:

On the basis of the clinical record, can it be concluded clearly and unmistakably that the Veteran's psychiatric disorder pre-existed his entry into active military service?

If it is found as clear and unmistakable that psychiatric disorder did clearly preexist service, can it also be concluded clearly and unmistakably that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?; and

If psychiatric disorder is not found to have so preexisted service, is it at least as likely as not (a 50 percent or greater probability) that the psychiatric disorder is related to or had its onset during service?

Any opinion should be reconciled with all evidence of record, to include the service treatment records, and the Veteran's statements.

A complete rationale for all opinions expressed must be provided.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

2.  After completing the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


